PER CURIAM.
Appellant seeks review of an adjudication of delinquency on three counts.
A petition for delinquency was filed wherein the appellant was charged with *313(1) breaking and entering with intent to commit larceny [§ 810.01, Fla.Stat.], (2) larceny [§ 811.021, Fla.Stat.], (3) buying, receiving or concealing stolen goods [§ 811.16, Fla.Stat.], and (4) robbery [§ 813.-011, Fla.Stat.].
The cause came on for hearing as to counts I, II and III and at the close of the prosecution’s case, count III was dismissed. Counsel for appellant then filed a motion for judgment of acquittal as to counts I and II. The motion was denied and thereafter appellant was tried separately on count IV. Subsequently, appellant was adjudged delinquent on counts I, II and IV.
On appeal, appellant contends that the trial judge erred in denying the. motion for judgment of acquittal as to counts I and II. The state confesses error and, therefore, we reverse the order adjudicating the appellant delinquent as to counts I and II. In all other respects (including the adjudication of delinquency as to count IV), the order appealed is affirmed.
It is so ordered.